DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The status of the 09/13/2021 claims, is as follows: Claims 1, and 3-4 have been amended; Claims 9, and 11 have been canceled; Claims 10, and 12-20 have been withdrawn; and claims 1-8, 10, and 12-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajima (US 20120103972, previously cited)
Regarding claim 1, Okajima discloses a method for analyzing a full frequency response (reflected power characteristic; figs. 1, 4 and 7) of an electromagnetic cooking device (radio-frequency heating apparatus 100; fig. 1) comprising a resonant cavity (heating chamber; fig. 22) comprising: 
controlling a plurality of RF signals (radio-frequency powers before phase shift  and amplified by respective first, second, third, and fourth radio-frequency power units 140a-140d) comprising a first RF signal (first radio-frequency power) and a second RF signal (second radio-frequency power) within an operating range of the cooking device at a plurality of phase shift) between the first RF signal and the second RF signal (para. 0161, 0064, and 0072, step S1408; figs. 7 and 9-10); 
measuring a plurality of efficiencies (radiation efficiency) of at least one reflection signal (reflected power) in the resonant cavity (heating chamber) in response to a plurality of RF feeds (radio-frequency powers supplied to the heating chamber) generated from the RF signals (radio-frequency powers for respective first, second, third, and fourth radio-frequency power units 140a-140d) for the plurality of phase shifts (phase shift) (para. 0151, 0155, 0009, and 0135, step S1408; figs. 7 and 9); 
modeling a partial frequency response (reflected power characteristic) of the resonant cavity (heating chamber) with a numeric model (matrix or S parameters 170) (para. 0145 and 0148, and 0151) (it is noted the matrix/S parameters are a partial frequency response because it includes the listed frequencies, however the matrix can be interpolated to include other frequencies, see para. 0144 and 0162; fig. 9);
calculating a plurality of interpolation parameters (interpolated values) for the numeric model (matrix) based on the plurality of measured efficiencies (radiation efficiency) of the RF feeds (radio-frequency powers supplied to the heating chamber) in response to the plurality of phase shifts (phase shifts) (para. 0144, 0175, and 0165; fig. 9) (it is noted that the matrix shown in fig. 8 can be interpolated to obtain values responding to different phase shift amounts and frequencies as indicated in fig. 9); 
estimating the full frequency response (reflected power characteristic) of the resonant cavity (heating chamber) for the operating range of the cooking device based on the numeric model (matrix) with the plurality of interpolation parameters (interpolated values) (para. 0144 and 0165; fig. 9) (it is noted that reflected power characteristic shown in fig. 9 includes the values by calculation that respond to different phase shift amounts); and 
identifying at least one resonant mode (determined frequency and phase shift amount, step S1410; fig. 7) as a localized maxima from the measured efficiencies of the resonant cavity (radiation efficiency) and calculated based on the numeric model (matrix) with the plurality of interpolation parameters (interpolated values) (para. 0165, and 0172-0173; fig. 7).  

    PNG
    media_image1.png
    666
    463
    media_image1.png
    Greyscale


Regarding claim 2, Okajima discloses the method, further comprising:
amplifying the RF signals (radio-frequency powers)  and generating a plurality of RF feeds (radio-frequency powers supplied to heating chamber) (para. 0072); and 
radio-frequency signals) into the cavity (heating chamber) (para. 0072).

Regarding claim 3, Okajima discloses the method, wherein the partial frequency response (reflected power characteristic) comprises a plurality of resonant modes (determined frequency and phase shift amount) corresponding to resonant frequencies (determined frequency that provide optimum radiation efficiency) of the cavity (heating chamber) induced by the RF feeds (radio-frequency powers) (para. 0172-0173).  

Regarding claim 4, Okajima discloses the method, further comprising: mapping the partial frequency response (reflected power characteristic) of the resonant cavity (heating chamber) induced by the RF feeds (radio-frequency powers supplied to heating chamber) in response to at least three phase shifts within the operating range of the cooking device (para. 0163-0164, and 0155, figs. 7, and 9-10). 

 Regarding claim 5, Okajima discloses the method, wherein the plurality of phase shifts (phase shift) between the first RF signal (first radio-frequency power) and the second RF signal (second radio-frequency power) comprise at least three phase shifts (para. 0162-0163; figs. 9-10).

Regarding claim 6, Okajima discloses the method, wherein the measuring of the plurality of efficiencies (radiation efficiency) comprises measuring at least three efficiencies phase shifts) (para. 0008, 0169, and 0162-0163, step S1408; figs. 7 and 9-10).    

Regarding claim 7, Okajima discloses the method, wherein the efficiencies (radiation efficiency) of the plurality of phase shifts (phase shifts) are measured sequentially thereby identifying the plurality of efficiencies (para. 0008, 0169 and 0162-0163, step S1408; figs. 7 and 9-10). 
 
Regarding claim 8, Okajima discloses the method, wherein the interpolation parameters (interpolated values) correspond to coefficients of the numeric model (matrix) (para. 0144, 0169-0171).

Response to Amendment
With Respect to claim objection: since amendment made to Claim 1, the claim objection is withdrawn. 
With respect to Rejection 112b: since amendment made to Claim 1, the rejection 112b is withdrawn. 

Response to Argument
Applicant's arguments filed on 09/13/2021, have been considered but they are respectfully not found persuasive because: 

Applicant’s Argument:  on p. 9-10 of the Remarks “The amendments to claim 1 clarify the nature of the modeled partial frequency response and the estimated full frequency response. These aspects are not disclosed, expressly or inherently, by Okajima nor does Okajima provide meaningful teaching or suggestion to render them obvious. Accordingly, for at least these reasons, withdrawal of the rejection to claim 1 is
respectfully requested. More specifically, claim 1 recites that the partial frequency response is modeled with a
numeric model. In reference to these aspects, the Office Action cites a matrix or S parameters
170 as described in paragraphs 0145 and 0148 of Okajima. The cited aspects correspond to the steps provided in FIG. 7, which is reproduced for reference. The matrix of Okajima is described in reference to step S1406 which describes a decision block that states "Detection done at all frequencies?" Next, in steps S1408 and S1409, the
method estimates radiation efficiency of different phase shift amounts at each frequency and
determines a combination of frequency and phase shift amounts that provide the optimum
radiation efficiency. As best understood, the estimation and determination steps are implemented based on interpolation "by approximation on the basis of measured values." (See, para. 0144.) Based on these aspects, the estimated radiation efficiency is determined by Okajima by estimating the values that are not incorporated in the matrix of measured values. However, there is no corresponding aspect of Okajima that can reasonably be interpreted to correspond to the identifying of "at least one resonant mode as a localized maxima from the measured efficiencies of the resonant cavity and calculated based on the numeric model with the plurality
of interpolation parameters." For at least these reasons, Okajima fails to disclose, expressly or
inherently, every element of amended claim 1. While the term "localized maxima" may have other reasonably interpretations, in the context of a numeric model, a common mathematical definition of a localized maxima generally relates to a peak of a function or a high point of a value with lesser values immediately on either side of the independent axis. In the context of the efficiency function recited in claim 1, a reasonable interpretation would be a peak efficiency at a given frequency where, if the frequency decreases or increases from the peak value, the efficiency decreases. These values are commonly calculated in mathematics using derivatives. In contrast with this general understanding of the term "localized maxima" in relation to a numeric model or mathematic function, the Office Action only generally cites a matrix with interpolated values. Regardless of the particular interpretation considered for the localized maxima recited in claim 1, these aspects of Okajima cannot reasonably be interpreted to disclose this aspect of claim 1. Accordingly, for at least this reason, Okajima fails to disclose every element of claim 1 as currently amended.”
Examiner’s Response:
Applicant’s arguments are not respectfully found persuasive. With respect to “at least one resonant mode as a localized maxima from the measured efficiencies of the resonant cavity and calculated based on the numeric model with the plurality of interpolated parameters” recited in claim 1, Okajima discloses a matrix or S parameters 170 shown in fig. 8 represents the reflected power characteristic of radio-frequency power units 140 using detected amplitude and phase of reflected power incident into the radio-frequency power units (para. 0145 and 0149 e.g. S11 represents the reflected power characteristic of the first radio-frequency power unit 140a using detected amplitude and phase). The matrix can be interpolated for the frequency outside of the listed frequencies 
For the above reasons, the rejections to all of the claims are respectfully sustained by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761